Citation Nr: 0026092	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-51 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from March 1966 
to March 1969.  He served in Vietnam and his decorations 
include the Vietnam Service Medal with 2 bronze service 
stars.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for a 
chronic stomach condition.  

In a November 1997 decision, the Board found that new and 
material evidence had been presented to reopen the claim for 
service connection for a stomach disorder, and the claim was 
reopened.  The Board remanded this claim for the purpose of 
further evidentiary development and adjudication on a de novo 
basis.  Having reviewed the record, the Board has determined 
that the specified evidentiary development has been completed 
to the extent possible, and that the instant claim is ready 
for adjudication on appeal.  


FINDING OF FACT

The record reflects that the veteran failed to report for VA 
examinations scheduled on October 12, 1999, and October 26, 
1999; there is no evidence of record of "good cause" which 
would excuse the failure to report for these examination.  


CONCLUSION OF LAW

The claim for service connection for a stomach disorder is 
denied due to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added.)  

The record indicates that the instant claim on appeal arose 
from the veteran's claim to reopen the RO's prior denial of a 
claim for service connection for a stomach condition in 1972.  
The claim was reopened by the Board in November 1997 on the 
basis of new and material evidence.  Thus, the instant claim 
on appeal arises from a reopened claim for a benefit which 
was previously disallowed.  

In its November 1997 decision, the Board remanded the 
reopened claim for service connection for a stomach disorder 
for the purpose of further evidentiary development and a de 
novo review of the claim by the RO.  The Board requested that 
the veteran be afforded a comprehensive VA stomach 
examination by a specialist in gastrointestinal disorders, 
for the purpose of obtaining opinions as to whether the 
veteran's in-service complaints of stomach pain were related 
to an H. Pylori bacteria infection; whether his periodic 
complaints of stomach pain since 1968 would be consistent 
with the pattern of symptoms usually associated with an 
undiagnosed gastric infection with H. pylori; and whether it 
is as likely as not that a gastric infection had persisted 
since 1968.  

Following the Board's remand, the RO notified the veteran of 
the date and time of scheduled examinations in the 
gastroenterology clinic, by letters sent to his latest 
address of record.  By letter dated September 27, 1999, the 
veteran was informed of a scheduled examination on October 
12, 1999.  By letter dated October 18, 1999, the veteran was 
informed of a scheduled examination on October 26, 1999.  He 
failed to report for either examination.  

In the December 1999 Supplemental Statement of the Case, the 
RO informed the veteran that he had failed to report for 
examinations scheduled in October 1999 and that evidence 
expected from these examinations which might have been 
material to the outcome of his claim could not be considered.  
He was also notified of the provisions of 38 C.F.R. § 3.655 
(2000).  The veteran has not submitted any evidence of "good 
cause" for his failure to report for the scheduled 
examinations.  

If the veteran chooses not to show for an examination, while 
at the same time pursuing a claim for VA benefits, that is 
his choice, and he must bear any adverse consequences of such 
action.  What is clear is that VA has taken concerted efforts 
to assist the veteran in the development and adjudication of 
his claim.  When the veteran failed to appear for his first 
scheduled examination on October 12, 1999, another 
examination was scheduled for October 26, 1999.  Thus, VA has 
expended considerable efforts to assist the veteran in the 
development of his claim.  Further action without response or 
assistance from the veteran would constitute a waste of 
limited government resources.  See e.g., Grivois v. Brown, 6 
Vet.App. 136, 139 (1994).  

As noted, the veteran's claim for service connection for a 
stomach disorder is not "an original compensation claim," 
which would allow the claim to be decided based upon the 
evidence of record when the appellant fails to show for an 
examination.  38 C.F.R. § 3.655(b) (emphasis added).  Rather, 
the claim for service connection for a stomach disorder is 
based on the veteran's request to reopen a claim for which 
benefits were previously disallowed, and the claim is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b) (2000).  




ORDER

Service connection for a stomach disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


